                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
NS:NEM                                              271 Cadman Plaza East
F#: 2018R02175                                      Brooklyn, New York 11201


                                                    August 31, 2020

By ECF

The Honorable Ramon E. Reyes, Jr.:
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Stanley Elianor
                      Criminal Docket No. 20-332 (MKB)

Dear Judge Reyes:

               On August 27, 2020, a grand jury sitting in the Eastern District of New York
returned an indictment (the “Indictment”) charging the defendant Stanley Elianor with being
a felon in possession of a firearm and ammunition. The government respectfully submits this
letter in support of the pretrial detention of the defendant Stanley Elianor.

               As set forth below, Elianor, a member of the Folk Nation street gang,
participated in a gang-related shooting at the 2015 J’ouvert cultural celebration that left Carey
Gabey, an aide to Governor Andrew Cuomo, dead. The facts underling the instant offense
alone warrant detention in this case. In addition to this shooting, as set forth below, Elianor
has illegally possessed numerous firearms. In light of his history, there is no set of conditions
that would ensure the safety of the community. For these reasons, no conditions of bail can
ensure the safety of the community and Elianor’s return to court, and he should therefore be
detained. Furthermore, as the defendant is currently serving a state sentence for reckless
endangerment, he cannot be released. 1




       1
               In an abundance of caution, given the current COVID-19 pandemic, the
government submits this detention memorandum notwithstanding that the defendant is
currently serving a state sentence in the event the defendant were to later seek or obtain early
release from his state sentence.
I.         Background

                The defendant is a member of the Folk Nation street gang. Early in the morning
of September 7, 2015, while attending the J’ouvert cultural celebration in Brooklyn, New
York, the defendant, along with other Folk Nation gang members and members of the Hood
Starz, a group that was allied with Folk Nation, engaged in a shootout with members of the
Crips, a rival street gang. Carey Gabay, who was attending the celebration, was caught in the
crossfire and shot in the head. Gabay passed away from his injuries on September 15, 2015.
During the shootout, the defendant possessed a .45 caliber Masterpiece Arms firearm, which
was recovered shortly after the shooting. This gun, which had a large capacity magazine, was
loaded with 27 rounds of ammunition when it was recovered.

                Prior to his possession of this firearm on September 7, 2015, the defendant had
been convicted of three felonies. On October 13, 2006, the defendant was convicted of
Robbery in the First Degree, Use/Threatened Use of a Dangerous Instrument, after he used a
gun and knife to commit a robbery. On October 27, 2009, the defendant was convicted of two
counts of Attempted Criminal Possession of a Weapon in the Second Degree, Loaded Firearm.
One of these counts related to the defendant shooting at an individual. The defendant was then
found to be in possession of a .22 long rifle, which had been stolen. The second count related
to the defendant’s possession of a loaded firearm, which was found after he jumped a turnstile,
resisted arrest and injured the knee and back of one NYPD officer and injured the hip and neck
of another. At the time of this arrest, the defendant provided a false name and date of birth to
law enforcement.

                In addition to these three convictions, all of which involved the illegal
possession of a firearm, Elianor was also (1) convicted in 2017 of being a felon in possession
of a firearm in the Eastern District of New York; (2) convicted in 2018 of Reckless
Endangerment in the First Degree, for his participation in the September 7, 2015 shootout
related to the instant charge; and (3) convicted in 2019 of Possession of a Forged Instrument
in the Second Degree. Elianor’s lengthy criminal history also includes a juvenile delinquent
adjudication for Criminal Possession of a Loaded Firearm in the Third Degree.

     II.     Legal Standard
              The Bail Reform Act of 1984, codified at 18 U.S.C. §§ 3141-3156, “requires
that an accused be detained pending trial where, following a hearing in accordance with
§ 3142(f), ‘the judicial officer finds that no condition or combination of conditions will
reasonably assure the appearance of the person as required and the safety of any other person
and the community.’” United States v. English, 629 F.3d 311, 318 (2d Cir. 2011) (quoting 18
U.S.C. § 3142(e)(1)). The government bears the burden of persuading the court by a
preponderance of the evidence that the defendant is a flight risk or by clear and convincing
evidence that the defendant is a danger to the community. United States v. Mercedes, 254
F.3d 433, 436 (2d Cir. 2001).




                                               2
               The government may proceed by proffer to establish facts relevant to a detention
determination. United States v. Ferranti, 66 F.3d 540, 541 (2d Cir. 1995). Furthermore, “[t]he
rules of evidence do not apply in a detention hearing.” Id. at 542. As the Second Circuit has
explained:

              [I]n the pre-trial context, few detention hearings involve live testimony
              or cross examination. Most proceed on proffers. See United States v.
              LaFontaine, 210 F.3d 125, 131 (2d Cir. 2000). This is because bail
              hearings are “typically informal affairs, not substitutes for trial or
              discovery.” United States v. Acevedo-Ramos, 755 F.2d 203, 206 (1st
              Cir. 1985) (Breyer, J.) (quoted approvingly in LaFontaine, 210 F.3d at
              131). Indeed, § 3142(f)(2)(B) expressly states that the Federal Rules of
              Evidence do not apply at bail hearings; thus, courts often base detention
              decisions on hearsay evidence. Id.

United States v. Abuhamra, 389 F.3d 309, 320 n.7 (2d Cir. 2004).

               Whether detention is sought on the basis of flight or dangerousness, the Bail
Reform Act lists four factors to be considered in the detention analysis: (1) the nature and
circumstances of the crimes charged, “including whether the offense is a crime of violence . . .
or involves a . . . firearm”; (2) the history and characteristics of the defendant; (3) the
seriousness of the danger posed by the defendant’s release and (4) the weight of the evidence
against the defendant. See 18 U.S.C. § 3142(g). Specifically, in evaluating dangerousness,
courts consider not only the effect of a defendant’s release on the safety of identifiable
individuals, such as victims and witnesses, but also “‘the danger that the defendant might
engage in criminal activity to the detriment of the community.’” United States v. Millan,
4 F.3d 1038, 1048 (2d Cir. 1993) (quoting legislative history).

III.   Argument

                The defendant is a significant danger to the community and a flight risk, and the
factors set forth in 18 U.S.C. § 3142(g) weigh heavily in favor of detention. First, the instant
offense is a crime of violence and it “involves a . . . firearm.” 18 U.S.C. § 3142(g). See United
States v. Watkins, 940 F.3d 152, 163 (2d Cir. 2019) (“It has long been the law of our Circuit
that possession of a firearm is unequivocally a crime of violence for purposes of
§ 3142(f)(1)(A)”); United States v. Williams, 20-CR-293, ECF No. 14, at 3 – 4 (E.D.N.Y.
Aug.13, 2020). The defendant, a member of Folk Nation, engaged in a shootout that left Carey
Gabay dead. There can be no serious dispute that the facts underlying Elianor’s crime are
extraordinarily serious. See United States v. Dillard, 214 F.3d 88, 94 (2d Cir. 2000) (“The risk
of violent use posed by a convicted felon’s possession of firearms is significant.”); Williams,
20-CR-293, ECF No. 14 at 4 (“Defendant’s charged conduct is serious, particularly
considering the actions the Defendant allegedly took with that firearm—firing a shot at a rival
gang member”).




                                               3
               The defendant’s history and characteristics also weigh heavily in favor of
detention. Elianor has six felony convictions and a juvenile adjudication, six of which
involved a firearm, and eight prior arrests. His convictions have done nothing to deter his
criminal conduct. Even while on pretrial release or parole the defendant has continued to
commit additional crimes. Elianor was referred to family court in 2006 for weapons possession
while on release for robbery. He was arrested in 2008 in relation to one of his Attempted
Criminal Possession of a Weapon convictions approximately two months after he was paroled
for his robbery conviction and he was separately arrested in connection with his other
Attempted Criminal Possession of a Weapon conviction approximately two months later.
While on parole for his weapons possession convictions, the defendant was arrested (1) in
2012 for reckless endangerment and weapons possession, (2) in 2014 for forgery and drug
possession, and (3) in 2014 for assault. While the defendant was on pretrial release for
Criminal Possession of a Weapon in the Second Degree – Loaded Firearm, he was arrested
three times for forgery and participated in the shootout described above. The defendant’s
extensive history of criminal activity and non-compliance with rules while on release show a
complete disregard for the rule of law and make clear that even after repeated contacts with
the criminal justice system, the defendant continued to illegally possess firearms. Williams,
20-CR-293, ECF No. 14 at 6 – 7 (“Defendant’s non-compliance with the terms of his parole
and engagement in further criminal activity presents a danger to the community”) (citing
Millan, 4 F.3d at 1048.

                Relatedly, “the nature and seriousness of the danger to any person or the
community that would be posed by the person’s release” strongly supports a finding of
dangerousness. The charge in the indictment underscores the serious risk of danger posed by
the defendant’s release. First, any of the shots the defendant fired during a crowded cultural
event could have injured or killed his targets or any of the New Yorkers in the defendant’s
path; indeed Carey Gabay was killed in the crossfire of the shootout the defendant participated
in. This flagrant disregard for human life, on its own, weighs heavily in favor of detention.
Additionally, the defendant’s repeated arrests for the illegal possession of firearms suggests
that this shooting was not an aberration—it was the direct product of the defendant’s access to
firearms coupled with his willingness to use them. Moreover, the fact that the defendant
possessed a firearm and ammunition while on pretrial release for another firearms offense is
troubling. The defendant had no lawful means of obtaining a firearm or any ammunition, yet
he possessed a firearm with a high-capacity magazine and multiple different brands of
ammunition. This course of conduct goes directly to the risk that the defendant “‘might engage
in criminal activity to the detriment of the community.’” Millan, 4 F.3d at 1048 (quoting
legislative history).

               Finally, the evidence against the defendant is overwhelming and includes
(1) surveillance video that shows the defendant in and around Ebbets Field, in front of which
the shootout took place, in the early morning hours of September 7, 2015; (2) testimony of the
NYPD officers who found and recovered the firearm the defendant possessed; (3) testimony
of a cooperating witness who saw Elianor shooting an Uzi-type gun at J’ouvert; (4) certified
copies of the defendant’s prior convictions; (5) testimony of an interstate nexus expert; (6) the
recovered firearm and ammunition and (7) testimony of the expert who analyzed the DNA

                                               4
recovered from the firearm, who concluded that the odds that the DNA recovered from the
firearm was not the defendant’s was one in greater than 6.8 trillion.

              Moreover, the government estimates that for purposes of the United States
Sentencing Guidelines, Elianor is in criminal history category VI and the advisory Guidelines
range of imprisonment will therefore be 120 months’ imprisonment. 2 The likelihood of a
lengthy term of imprisonment gives rise to a risk of flight and weighs in favor of detention. 3

IV.        Conclusion

               For the reasons set forth above, the government respectfully submits that no
condition or combination of conditions will properly assure the safety of the community or the
defendant’s return to court if the defendant is released on bail, and therefore requests that the
Court order that the defendant be detained pending trial.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:      /s/
                                                    Nadia E. Moore
                                                    Assistant U.S. Attorney
                                                    (718) 254-7000

cc:    Clerk of the Court (by ECF)




       2
              The government’s current estimate is premised on a base offense level of 22
under § 2K2.1(a)(3), plus a four-level enhancement for an altered serial number under
§ 2K2.1(b)(4)(B) and a four-level enhancement of possession during another felony offense
under § 2K2.1(b)(6)(B), for a total offense level of 30. This is merely an estimate and does
not bind the government or reflect the position it will take at sentencing in this matter.
       3
               See, e.g., United States v. Scali, 738 Fed. Appx. 32, 33 (2d Cir. 2018) (“The
court reasonably determined that [defendant’s] Guidelines range of 87–108 months’
imprisonment was significant enough to provide an incentive to flee”); see also United States
v. Blanco, 570 Fed. Appx. 76, 77 (2d Cir. 2014) (affirming district court’s order of detention
because, inter alia, defendant “face[d] a mandatory minimum prison sentence of five years, a
possible maximum sentence of 40 years”).


                                               5
